Citation Nr: 1108222	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A Travel Board hearing was held at the RO in July 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in an April 1981 rating decision, the RO denied the Veteran's claim of service connection for a back disability.  The Veteran did not appeal this decision with respect to the denial of this claim, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board also observes that, in a September 2005 rating decision, the RO denied the Veteran's request to reopen his previously denied claim of service connection for schizophrenia.  This decision also was not appealed and became final.  Id.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen claims of service connection for schizophrenia and for a back disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In April 1981, the RO denied the Veteran's claim of service connection for a back disability; this decision was not appealed and it became final.

2.  The evidence received since April 1981 does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

3.  In September 2005, the RO denied the Veteran's request to reopen a previously denied claim of service connection for schizophrenia; this decision was not appealed and it became final.

4.  The evidence received since September 2005 relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia.

5.  The evidence clearly and unmistakably shows that the Veteran's schizophrenia existed prior to service and was not caused or aggravated by active service.  


CONCLUSIONS OF LAW

1.  The April 1981 RO decision, which denied the Veteran's service connection claim for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the April 1981 RO decision in support of the claim of service connection for a back disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The September 2005 RO decision, which denied the Veteran's request to reopen a previously denied service connection claim for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

4.  Evidence received since the September 2005 RO decision in support of the claim of service connection for schizophrenia is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  Schizophrenia, which existed prior to service, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2006 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection for schizophrenia and for a back disability, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board finds that failure to satisfy the duty to notify in that regard is not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As will be explained below in greater detail, the evidence received since the last final denial is not new and material for purposes of reopening the claim of service connection for a back disability.  By contrast, the evidence received since the last final denial is new and material for purposes of reopening the claim of service connection for schizophrenia.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2006 letter was issued to the appellant and his service representative prior to the June 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's request to reopen a previously denied service connection claim for a back disability is being denied in this decision, and because the appellant's claim of service connection for schizophrenia is being reopened and denied on the merits, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records, including a copy of the SSA disability benefits award decision, have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a back disability, an examination is not required.  Although new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for schizophrenia, the competent evidence indicates that this disability is not associated with service.  The Veteran is not competent to testify as to etiology of schizophrenia as it requires medical expertise to diagnose.  Thus, the Board finds that an examination is not required for schizophrenia even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

In April 1981, the RO denied, in pertinent part, the Veteran's claim of service connection for a back disability.  In September 2005, the RO denied the Veteran's request to reopen his previously denied claim of service connection for schizophrenia.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the April 1981 rating decision which respect to denial of service connection for a back disability or the September 2005 rating decision and they both became final.

The claims of service connection for schizophrenia and for a back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for schizophrenia on a VA Form 21-4138 which was date stamped as received by the RO on November 8, 2005.  He also filed an application to reopen his previously denied service connection claim for a back disability on a VA Form 21-4138 which was date stamped as received by the RO on February 28, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a back disability, the evidence before VA at the time of the prior final RO decision in April 1981 consisted of his service treatment records.  The RO noted that the Veteran's enlistment physical examination was negative for a back disability.  His service treatment records also showed that the Veteran was hospitalized in December 1980 during active service for treatment of paranoid schizophrenia after a fight with his wife.  At that time, he reported a medical history of injuring his back in a fall prior to active service and experiencing an occasional backache during service.  The RO noted that there was no evidence of an in-service back injury or other incident which could have aggravated the back condition.  The RO also reviewed a VA Form 21-4176, "Report of Accidental Injury," which the Veteran had submitted in April 1981, and noted that he had reported that, when he went to take his final physical training test during boot camp, his back had been hurting for some time prior to the test.  The RO concluded that the Veteran's back disability had existed prior to service and was not aggravated by service.  Thus, the claim was denied.

The newly received evidence includes the Veteran's VA outpatient treatment records and examination reports, his SSA records, his lay statements and Board hearing testimony, and a July 2009 letter from A.C., a social worker at the West Virginia Veterans Home.  The Board observes initially that, although the Veteran has attempted to reopen his previously denied service connection claim for schizophrenia repeatedly since 1981, his February 2006 request to reopen the previously denied service connection claim for a back disability was the first time he had attempted to reopen this claim since it was denied originally in April 1981.  The Board also observes that, although the Veteran testified in July 2009 that he had been awarded SSA disability benefits for both schizophrenia and a back disability, a review of his SSA records, including the original SSA disability benefits decision in December 1982, shows that, in fact, he was awarded SSA disability benefits only for schizophrenia.  The Veteran's VA outpatient treatment records and examination reports show that he has been treated for back pain on numerous occasions since April 1981.

In a July 2009 letter, A.C., a social worker at the West Virginia Veterans Home, stated that she had been acquainted with the Veteran for nearly 2 years.  The Veteran frequently complained of back pain and stated that he was unable to sleep lying down "and must sleep upright in a chair for maximum comfort for rest."

With respect to the Veteran's application to reopen a claim of service connection for schizophrenia, the evidence before VA at the time of the prior final RO decision in September 2005 consisted of the Veteran's VA outpatient treatment records, his lay statements, and a statement from his father.  The RO noted that it had reviewed the new lay statements from the Veteran and his father.  The RO also noted that the Veteran's recently received VA outpatient treatment records showed continuous, ongoing treatment for paranoid schizophrenia.  Having reviewed this evidence, the RO concluded that it was duplicative of evidence previously considered.  Thus, the claim was not reopened.

The newly received evidence includes additional VA outpatient treatment records, statements from A.A. and A.C., social workers at the West Virginia Veterans Home, and the Veteran's lay statements and Board hearing testimony.  The Veteran's newly received VA outpatient treatment records show that he continues to receive treatment for his paranoid schizophrenia.  

In a December 2005 letter, A.A., a social worker at the West Virginia Veterans Home, stated that the Veteran had a well-documented history of paranoid schizophrenia which preceded his enlistment on to active service in August 1980.  This social worker also stated that it was well-documented that stress could increase schizophrenic symptoms such as increased hallucinations, delusions, incoherence, absence of motivation, and a possible increase in bizarre transformations in gestures and/or actions.  She opined that, by going through boot camp, the Veteran was placed under extreme stress.  It was her professional opinion that the extreme stress associated with boot camp increased the Veteran's symptoms and worsened his condition.  

In a July 2009 letter, A.C., another social worker at the West Virginia Veterans Home, stated that she had been acquainted with the Veteran for nearly 2 years.  The Veteran received his medical care from VA and was prescribed medication for schizophrenia as well as symptoms of anxiety.  This social worker stated that the Veteran often experienced paranoia/delusions and his speech sometimes reflected a flight of ideas.

With respect to the Veteran's application to reopen a claim of service connection for a back disability, the Board notes that the evidence which was of record in April 1981 showed that the Veteran's back disability had existed prior to service but was not aggravated (or worsened permanently) by service.  None of the newly received evidence indicates that the Veteran's current back disability did not exist prior to active service.  Nor does any of the newly received evidence indicate that the Veteran's back disability, which existed prior to service, was aggravated by service.  In summary, the Board finds that, although the evidence received since April 1981 is new, in that it has not been received previously by agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision showing that the Veteran's back disability existed prior to service and was not aggravated by service.  Thus, the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating it.  Because new and material evidence has not been received, the Board finds that the previously denied claim of service connection for a back disability is not reopened.

With respect to the Veteran's application to reopen a claim of service connection for schizophrenia, the Board notes that the evidence which was of record in September 2005 showed that, although the Veteran's schizophrenia had existed prior to service, it was not aggravated by service.  The newly received evidence, including the December 2005 letter from A.A., a social worker at the West Virginia Veterans Home, now suggests the possibility that his schizophrenia, which existed prior to service, may have been aggravated by service.  Thus, the Board finds that the evidence received since September 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for schizophrenia is reopened.

Service Connection for Schizophrenia

Having reopened the Veteran's previously denied claim of service connection for schizophrenia, the Board will proceed to adjudicate this claim on the merits.  The Veteran contends that he incurred schizophrenia during active service.  He alternatively contends that his schizophrenia existed prior to service and was aggravated by service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for schizophrenia.  Despite the Veteran's assertions and hearing testimony to the contrary, the competent evidence does not show that his current schizophrenia, which existed prior to service, was aggravated by active service or otherwise is related to service.  The Board finds instead that there is clear and unmistakable (obvious or manifest) evidence that the Veteran's schizophrenia existed prior to service and was not aggravated by service.  The Veteran has contended previously that his schizophrenia did not exist prior to service and was caused by service.  The Board notes that it rejected this argument regarding direct service connection for schizophrenia in an August 1998 decision which was not appealed to the Court.  The Veteran has contended in his most recent application to reopen the previously denied service connection claim for schizophrenia only that this disability existed prior to service and was aggravated by service.  He does not contend, and the competent evidence has never shown and still does not show, that his schizophrenia did not exist prior to service but instead was caused by service or otherwise is related directly to service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which indicates that his schizophrenia was caused by or is related directly to active service.  Accordingly, the Board finds that service connection for schizophrenia is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.

The Veteran also is not entitled to service connection for schizophrenia based on in-service aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  His service treatment records show that, at his enlistment physical examination in August 1980, clinical examination was normal.  He also denied any relevant pre-service history.  

The Veteran was admitted to a U.S. Army psychiatry ward in December 1980 and hospitalized for 6 days for treatment of paranoid schizophrenia.  It was noted that the Veteran had been on active duty for 3 months and had completed basic training and advanced infantry training (AIT).  The Veteran had been married for 2 years had a daughter who was just under 2 years old.  He reported that, although he had never been hospitalized for psychiatric treatment, his problems had begun slightly more than 1 year earlier.  Prior to his hospitalization, the Veteran had been taken in to police custody for beating his wife and complaining that "people were trying 'to get him through the CB radios.'"  On admission, the Veteran complained that people were plotting against him, including his wife, people were talking to him through the television convincing him that his wife was to be a movie star and they were trying to take her away from him, and his wife was growing younger and becoming a child.  He also complained that the world had been causing problems for him for approximately 14 months.  His wife stated that the Veteran had been having problems for approximately 2 years.  

Mental status examination of the Veteran in December 1980 showed that he was oriented fully, loose and tangential associations, and significant delusions.  He denied that he heard voice but then described in vivid details the feeling that he very often received messages from the television and television writers and critics were seeking to take his wife away from him to make her in to a movie star and were sending him messages concerning that.  These messages also told the Veteran that he would be "moved aside" so his wife could go on to a movie career.  He also believed that people were out to get him and his wife was having various affairs with other men.  He reported experiencing visual hallucinations where he thought that he had seen his wife in another car although he wasn't sure if it was her.  He sometimes felt that he saw things differently than they were when he was driving.  There was no evidence of organic brain syndrome or depression.  He denied suicidal or homicidal ideation.  It was noted that, while hospitalized, the Veteran became very agitated around the times of his wife's visits.  He often became very angry, hostile, and began shouting at her after brief periods of time.  The Veteran maintained a very florid delusional system and generally related any events of the ward in to that delusion system.  When told that he would be air evacuated to a major medical center for further evaluation, he became adamantly opposed to that action and stated that he was being imprisoned against his will.  He also stated that his wife was his property to do with as he wished and was concerned that, if he went to another hospital, his wife would be all alone with their possessions, to include a new car.  There had been no noticeable improvement in the Veteran's mental status during his hospitalization.  He continued to be floridly and overtly delusional and to have overt ideas of reference essentially as stated at the time of his admission.  The in-service examiner stated that the Veteran was impaired markedly for further military duty.  He also stated that the Veteran's paranoid schizophrenia was not incurred in the line of duty and existed prior to service.  The diagnosis was chronic schizophrenia, paranoid type, manifested by persecutory and grandiose delusions as well as delusional jealousy, ideas of reference, and looseness of associated with tangentiality.  

A Medical Board recommended in January 1981 that the Veteran be separated from military service without entitlement to any benefits from such service.  The Medical Board found that the Veteran was medically unfit for further military service.  The Medical Board also found that the Veteran's paranoid schizophrenia had existed prior to service and was not aggravated by service.  The Veteran signed a statement indicating that he disagreed with the Medical Board's finding that he was unfit for continued military service.  At the Veteran's separation physical examination in January 1981, clinical evaluation was normal except for chronic severe paranoid schizophrenia which existed prior to service and was not incurred in the line of duty.

The post-service medical evidence shows that, on a private psychological evaluation in March 1981, it was noted that the Veteran was going through a medical discharge from active service.  The private examiner stated that it appeared that the Veteran's psychotic symptoms had been evident for at least 11/2 to 2 years "and perhaps prior to then."  The diagnoses included chronic paranoid schizophrenia.  

The Veteran has been hospitalized on numerous occasions following active service (1981, 1982, 1985, 1991, and 2003) for treatment of schizophrenia.  On VA social work assessment completed while the Veteran was hospitalized at a VA Medical Center in November 1985, the Veteran reported that he had experienced "many problems in the military."  He stated that he had arrived at his duty station, went through personnel with other men, and then asked his sergeant on 3 consecutive days where he was to be assigned.  He was sent back to personnel where he began to get frustrated and sought the assistance of the base chaplain.  The chaplain told the Veteran to go to the hospital "and everything would be all right."  The Veteran went to the hospital under the assumption that he was going to have a physical and wound up on the psychiatric ward (as outlined above).  It also was noted that the Veteran had charges pending against him for sexual abuse of his minor child.

The Veteran also has been treated frequently as an outpatient for schizophrenia since service separation.  For example, on VA outpatient treatment in September 1986, the Veteran complained that it was very difficult to watch television because he felt he was receiving messages from it.  It was noted that, since his discharge from active service, he had been fairly ineffective in establishing any meaningful work adjustment.  His marriage had ended in divorce after his wife learned that he had been involving his young daughter in sexual acts.  The impression was chronic paranoid schizophrenic disorder.

The Veteran's SSA records show that he was awarded SSA disability benefits in December 1982 for sub-chronic paranoid schizophrenia with acute exacerbation.  SSA found that this disability had begun in December 1980 and continued.  The Veteran's SSA records consist largely of duplicate copies of his VA outpatient treatment records and examination reports.  In a subsequent SSA decision issued in December 1994, SSA found that the Veteran's disability from schizophrenia continued with no evidence of significant improvement.

With respect to the Veteran's claim of service connection for schizophrenia based on in-service aggravation, the Board finds that the Veteran's pre-service history of schizophrenia was not noted at his enlistment physical examination in August 1980 or on other service treatment records prepared at the time of his entry on to active service.  These records show instead that the Veteran first reported a pre-service history of schizophrenia after he completed basic training and AIT and was hospitalized in December 1980 for treatment of this disability.  Because the Veteran's pre-service schizophrenia was not noted at service entrance, the Board finds that the Veteran was accepted in to active service in sound condition and the presumption of sound condition at service entrance applies.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The competent evidence (in this case, the available service treatment records and other medical records contemporaneous to service) clearly and unmistakably shows that the Veteran's schizophrenia existed prior to service and was did not increase in severity during active service.  The in-service examiners who treated the Veteran at the time of his hospitalization for an acute in-service exacerbation of schizophrenia in December 1980 and the examiners who reviewed his service treatment records for purposes of a Medical Board in January 1981 all concluded that his schizophrenia had existed prior to service and had not been aggravated by such service.  The private physician who treated the Veteran in March 1981, while the Veteran was going through the process of separating from active service, also found that his schizophrenia had been present for at least 2 years or well before he enlisted on to active service.

The Board finds that the evidence clearly and unmistakably shows that the Veteran's schizophrenia existed prior to service and was not aggravated by service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's schizophrenia prior to, during, and subsequent to service.  Although schizophrenia was not noted at service entrance, the Veteran reported while hospitalized for in-service treatment for schizophrenia in December 1980 that it had begun 1 year earlier or well before he enlisted on to active service.  The Veteran's service treatment records show that he experienced, at worst, an acute exacerbation of his pre-service schizophrenia during active service which was treated in December 1980.  There is no indication in the Veteran's service treatment records that his underlying schizophrenia worsened during active service as a result of this acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  Multiple competent medical professionals who treated the Veteran for an acute in-service exacerbation of schizophrenia in December 1980 and who reviewed his service treatment records for purposes of a Medical Board in January 1981 determined that his schizophrenia had existed prior to service and had not been aggravated by service.  Although the Veteran's acute in-service exacerbation of his pre-service schizophrenia unfortunately resulted in his discharge, the Board finds that it there is clear and unmistakable (obvious or manifest) evidence of record showing that it existed prior to service and was not aggravated by service.  There is no competent evidence contemporaneous to the Veteran's service which indicates otherwise.  The private physician who treated the Veteran in March 1981 noted that the Veteran was going through a medical discharge from service and also concluded that his schizophrenia had been present for at least 2 years.  Because there is clear and unmistakable (obvious or manifest) evidence that the Veteran's schizophrenia existed prior to service and was not aggravated by service, the Board finds that aggravation of the Veteran's pre-service schizophrenia may not be conceded and the presumption of in-service aggravation of pre-existing schizophrenia is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Board recognizes that, in her December 2005 letter, A.A., a social worker at the West Virginia Veterans Home, essentially concluded that the Veteran's pre-service schizophrenia was aggravated by service.  The Board notes that this evidence is presumed credible only for the limited purpose of reopening the Veteran's previously denied service connection claim for schizophrenia.  See Justus, 3 Vet. App. at 513.  The Board also notes that the probative value of this social worker's December 2005 opinion purportedly relating the Veteran's current schizophrenia to active service on the basis of in-service aggravation is undercut by several obvious grammatical errors in her letter.  She stated that the Veteran "has a well documented history of paranoid schizophrenia that proceeded [sic] his enlisted [sic] in the military in 8/20/80."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that A.A. attempted to relate the Veteran's current schizophrenia to active service on the basis of in-service aggravation by stating that the extreme stress associated with boot camp increased his symptoms during active service and worsened his pre-service schizophrenia.  There is no support in the Veteran's service medical records for the assertion that boot camp worsened his pre-service schizophrenia.  A review of the Veteran's service treatment records shows that he completed boot camp and AIT several months prior to being hospitalized for treatment of schizophrenia.  At the time he was hospitalized in December 1980 for treatment of schizophrenia, he had been detained by the police for beating up his wife.  As noted above, on admission in December 1980, the Veteran dated all of his current psychiatric problems to at least 1 year earlier (or approximately December 1979) which was well before he enlisted on to active service in August 1980.  His wife also reported in December 1980 that the Veteran's psychiatric problems dated to 2 years prior to his enlistment (or approximately December 1978).  The Veteran did not report any specific in-service problems related to his schizophrenia to any of his post-service VA and private treating physicians until he was hospitalized at a VA Medical Center in May 1985, more than 4 years after his service separation in March 1981.  

The Board does not doubt that the Veteran's boot camp experience was stressful.  The competent evidence contemporaneous to active service, including his time in boot camp, does not indicate that the Veteran's schizophrenia, which existed prior to service, was aggravated by active service or any in-service experiences, to include boot camp.  Thus, the Board finds that there is no factual predicate in the record to support A.A.'s December 2005 opinion attempting to relate the Veteran's pre-service schizophrenia to active service on the basis of in-service aggravation.  See Miller, 11 Vet. App. at 348.  It also is unclear from a review of A.A.'s December 2005 opinion what clinical data or other rationale led her to opine that the Veteran's schizophrenia, which existed prior to service, was aggravated by active service (specifically, his stressful experiences in boot camp).  See Bloom, 12 Vet. App. at 187, and Black, 5 Vet. App. at 180.  The Board emphasizes again that clear and unmistakable evidence (obvious or manifest) evidence is required to rebut the presumption of in-service aggravation.  This presumption has been rebutted in this case by the clear and unmistakable evidence in the Veteran's service treatment records and post-service medical records in which several competent medical professionals (in-service examiners, Medical Board personnel, and a private treating physician) determined that his schizophrenia existed prior to service and was not aggravated by active service.  By contrast, A.A.'s December 2005 opinion is insufficient to establish that the Veteran's schizophrenia did not exist prior to service and was aggravated by service because it is based on the Veteran's inaccurately reported in-service history and is not supported by a review of his contemporaneous service treatment records.  Accordingly, the Board finds that A.A.'s December 2005 opinion is not probative on the issue of whether the Veteran's current schizophrenia is related to active service based on in-service aggravation.  See Reonal, 5 Vet. App. at 461.  

The Veteran also relies heavily on A.C.'s July 2009 letter as support for granting his reopened service connection claim for schizophrenia on the merits.  The Board finds this evidence unpersuasive on the issue of whether the Veteran's schizophrenia, which existed prior to service, was aggravated by active service.  A review of A.C.'s July 2009 letter shows that she only described the Veteran's current symptoms of schizophrenia.  A.C.'s July 2009 letter is neither clear nor unmistakable (obvious or manifest) evidence that the Veteran's schizophrenia did not exist prior to service and was aggravated by service because it does not address the Veteran's pre-service schizophrenia or his in-service experiences.  In summary, there is clear and unmistakable (obvious or manifest) evidence that the Veteran's schizophrenia existed prior to service and was not aggravated by service.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates otherwise.  Absent competent evidence, to include a nexus opinion, linking the Veteran's current schizophrenia to active service, including based on in-service aggravation, the Board finds that service connection for schizophrenia is not warranted.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that "although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at  303 (finding that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-service and post-service medical history to VA, he was seeking compensation and not medical treatment.  The Board is aware of a Veteran's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The Veteran has not reported his medical history consistently to the post-service VA and private treating physicians who have treated him for schizophrenia.  As noted elsewhere, he was accepted in to active service in sound condition and did not report a pre-service history of schizophrenia at his enlistment physical examination in August 1980.  Further, although he and his wife dated his schizophrenia to at least 1-2 years prior to his entry on to active service when he was treated for an acute exacerbation of this disability during service in December 1980, he subsequently reported to his VA and private post-service treating physicians that his schizophrenia had not existed prior to service and instead had begun during service.  As noted elsewhere, the Board previously rejected the Veteran's lay assertion that his schizophrenia had begun during service in an unappealed August 1998 decision denying a request to reopen the previously denied service connection claim for schizophrenia.  As also noted elsewhere, the Veteran asserted in his current request to reopen the previously denied service connection claim for schizophrenia that this disability, in fact, existed prior to service and was aggravated by service.  Finally, as discussed above, despite the Veteran's conflicting assertions to the contrary, the Board has found that there is clear and unmistakable (obvious or manifest) evidence that his schizophrenia existed prior to service and was not aggravated by service.

These inconsistencies in reporting his medical history to his post-service treating physicians suggest that the Veteran's lay statements regarding onset and continuity of symptomatology of schizophrenia are less than credible.  See Madden, 125 F.3d at 1481 (finding that Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Veteran also has not shown that he has the expertise required to diagnose schizophrenia.  Nor is he competent to offer an opinion regarding any causal relationship between schizophrenia and active service.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between schizophrenia and active service, including based on in-service aggravation.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a back disability is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for schizophrenia is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for schizophrenia is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


